DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the cancellation of claims 1 – 16 & 23 – 24, as well as the amendments of claims 17 – 22 & 25 – 27. Claims 17 – 22 & 25 – 29 are examined herein.

Claims 19, 21, & 26 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2014/0329069 A1), in view of JPH 11-147286A (1999; submitted with IDS filed 2/03/2021).
With regard to claim 28, Wilson et al. teach a fiber-metal metal laminate comprising a metal sheet (Applicant’s “first layer comprising a first material”) and a second layer comprising a polymer reinforced with fibers (paragraphs [0057] & [0068]), wherein the first and second layers are bonded over a substantial surface area to one another (Fig. 2). The fiber layers may comprise one or more composite lamina (plies) that are stacked to form the layer, wherein the layers or laminae may be a combination of cross-plies (+/-90) and angle plies (+/-45) (Applicant’s “fibers in the second layer are oriented in at least three fiber directions” (paragraph [0027], [0045], & [0069]). The matrix material of the fiber layer includes thermoplastic polymers, such as polyamides 
The fibers contain glass fibers, carbon fibers, or combinations thereof (paragraph [0045], [0061], & [0069]) (claim 28).

    PNG
    media_image1.png
    381
    507
    media_image1.png
    Greyscale

Wilson et al. fail to teach the content of the continuous-filament fibers has been adjusted so that a coefficient of thermal expansion of the second layer is identical to a coefficient of thermal expansion of the first layer.
JPH11147286A (1999) teaches a plastic reinforced with fibers (component A), (paragraph [0009]) joined to a metal molded product (component B) to form a composite molded product (paragraph [0011]). The sheet metal has a thickness of 1 mm or less (paragraph [0010]). By mixing a required amount of such carbon fibers with plastics, a material having a CTE very close that of metal can be obtained. Since the fiber reinforced plastics have anisotropy, the coefficient of thermal expansion differs depending on the flow direction of the material, but the coefficient of thermal expansion of metal can be considerably approached by adding 10 – 40% by weight of carbon fiber (paragraph [0021]). The CTE may be adjusted by adding particulates (i.e. fibers). The 
Therefore, based on the teachings of JPH11147286A, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form a strong bond between a carbon-fiber reinforced thermoplastic composite and a base metal part by forming the composite such that the coefficient of thermal expansion of the fiber-reinforced plastic composite is substantially the same as the coefficient of thermal expansion of the base metal, which is accomplished by forming the fiber-reinforced thermoplastic composite comprising 10 – 40 wt.% carbon fiber. 

With regard to claim 19, the angles between the intended fiber directions are in each case 45 degrees (identical).
With regard to claim 21, the fibers with continuous-filament fibers take the form of parallel-oriented continuous-filament fibers.
With regard to claims 26 & 29, the metal sheet is steel (paragraphs [0044] & [0064]).
With regard to claim 27, Wilson et al. teach the metal sheets (Applicant’s “first layer”) have a thickness of 0.4 – 4 mm, more preferably 0.5 – 2 mm, and most preferably 0.6 – 1.5 mm (paragraph [0039] – [0041]), which overlaps with Applicant’s claimed range of 0.2 to 1.2 mm., and a cured aramid prepreg (fiber layer) with a thickness of 0.2 mm (paragraph [0094]), which is within the claimed range of 0.5 to 5 mm.

Claims 17, 20, & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. & JPH11147286A, as applied to claim 28 above, and further in view of Nawab et al. (Composites: Part B 50 (2013) 144-149).
Wilson et al. do not teach the content of fiber material in each of the at least three fiber directions differs by no more than 5% by volume (claims 17 & 20), or is identical (claim 25).
Nawab et al. teach variation of CTE of a carbon fiber and epoxy polymer resin (thermoset) laminated composite (pre-preg) plates by way of adjusting the following variables: fiber volume percentage (fraction) of about 57% by volume (pp. 145, col. 1, lines 12 – 13), type of fiber (pp. 145, col. 1, lines 2 – 3), and curing of the polymer matrix (pp. 145, col. 1 , lines 13 – 20) in order to avoid undesirable properties, such as matrix cracking, delamination, fiber buckling, warpage, deformations (pp. 144, col. 1).  Fibers have a lower CTE compared to the CTE of the resin (pg. 146, section 3.1.1., and therefore high percentage of fibers decreases the CTE of the overall prepreg.  CTE can also be adjusted based on the type of fibers and the fiber orientation (pp. 146, section 3.1.1.).  Furthermore, Nawab et al. teach the CTE is at a minimum along a fiber’s length and at a maximum perpendicular to the fiber’s length (pp. 147, col. 1, lines 1 – 8) (claims 17, 20, & 25).
Therefore, considering the amount and the direction of the fibers minimizes the CTE (dissipates heat), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use equal quantities of each type of fiber used in each direction of the laminate in order for the heat dissipation (minimized CTE) to be equally balanced throughout the fiber-reinforced layers 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. & JPH11147286A, as applied to claim 28 above, and further in view of Davis et al. (US 2013/0280477 A1).
The prior art cited above fail to explicitly teach the unidirectional (parallel) oriented fibers differ by less than 5 degrees from the intended orientation of the fibers.
Davis et al. teach a unidirectional nonwoven fabric, wherein the term “generally parallel,” refers to fibers or filaments angles less than 5 degrees, such as less than 1 degree, from a desired direction (paragraph [0023]).
Therefore, based on the teachings of Davis et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date that the description given by Wilson as “parallel” (unidirectional) aligned continuous fibers is understood to mean art to mean that all the fibers of the layer are less than 5 degrees from the desired direction.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. & JPH11147286A, as applied to claim 28 above, and further in view of Gruenewald et al. (US 2015/0336352 A1).
Wilson et al. do not teach the presence of an intermediate layer within the second layer comprising a polymer that is not fiber reinforced.
Gruenewald et al. teach a fibrous plastic outer layer (16-1), a fibrous plastic honeycomb core layer (22), and a low melting point thermoplastic material inner layer (18-1) that is not fiber reinforced between the fibrous core and the fibrous outer layer. 
Therefore, based on the teachings of Gruenewald et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a low melting point thermoplastic layer between adjacent fiber reinforced laminaes taught by Wilson et al. in order to improve the adhesion of the laminaes.

Response to Arguments
Applicant argues, “Because the fiber volume fraction (e.g., the amount of fiber) has an effect on the objective of optimizing the structural response, there would have been no motivation to have modified the amount of, and therefore, the composition of, the fibers in the laminate of Wilson to provide for a CTE which is identical to the CTE of the first layer. In other terms, it would not have been obvious to adjust the amount and content of carbon and glass fibers such that the CTE of the second layer would be identical to that of the first layer since the object of an optimized structural response is affected by the fiber volume fraction. It would not have been obvious to deviate from the object of optimizing the structural response” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The previous office action explicitly noted “Wilson et al. fail to teach the content of the continuous-filament fibers has been adjusted so that a coefficient of thermal expansion of the second layer is identical to a coefficient of 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Third, the phrase “optimizing the structural response” is a vague term, which would be reasonably interpreted by one of ordinary skill in the art to include the structural expansion of materials in response to the presence of heat (i.e. coefficient of thermal expansion). Optimizing the amount of fiber for optimizing the coefficient of thermal expansion does not teach against or depart from the objective of taught by the primary reference of Wilson et al.

Applicant argues, “Moreover, the disclosure of Wilson et al. is generic in disclosing fibers, such as glass, aramid, PBO, copolymer or carbon fibers ([0045]) and fails to disclose the specific combination of glass and carbon fibers. Further, by exemplifying laminates with a single type of fiber, one of ordinary skill would conclude that a single fiber is preferred, further discouraging selection of a mixture of glass and carbon fibers” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the broader disclosure in [0045] teaches any combination of the fibers listed, which includes glass and carbon fibers. It would have 
Second, MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

	Third, Applicant’s most recent amendment cancelled all claims referring to glass and carbon fibers. Therefore, Applicant’s arguments regarding the specific combination of glass and carbon fibers are no longer pertinent to the pending claims.

Applicant argues, “JP ‘286 fails to cure the basic deficiencies of Wilson et al.” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. JP ‘286 was explicitly cited in the office action to cure the deficiencies of Wilson et al.
As discussed above, JPH11147286A (1999) teaches, by mixing a required amount of such carbon fibers with plastics, a material having a CTE very close that of metal can be obtained. Since the fiber reinforced plastics have anisotropy, the coefficient of thermal expansion differs depending on the flow direction of the material, but the coefficient of thermal expansion of metal can be considerably approached by adding 10 – 40% by weight of carbon fiber (paragraph [0021]). The CTE may be adjusted by adding particulates (i.e. fibers). The amount of each type of fibers mixed 

Applicant argues, “The rejections of claims 16, 19, 21 – 22, 24 and 26 – 27 under 35 U.S.C. § 103 over Ogisu U.S. 2004/0175555, in view of Gieseke et al. U.S. 2013/0244014 and Rawa et al. U.S. 2004/0224590, of claims 17, 20, and 25 under 35 U.S.C. § 103 in further view of Nawab et al. Composites, Part B, Volume 50, 2013, pp. 144 – 149 and of claim 18 under 35 U.S.C. § 103 in further view of Davis et al. U.S. 2013/0280477 are believed to be moot, as Applicant has amended the claims to pursue the subject matter of claim 28, which has not been rejected over this combination of references” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: In light of Applicant’s amendments, Applicant’s arguments with respect to the rejections the currently pending claims under 35 U.S.C. § 103 over Ogisu, Gieseke et al., and Rawa et al. have been fully considered and are persuasive.  The rejections of the currently pending claims over Ogisu, Gieseke et al., and Rawa et al. have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781